DETAILED ACTION
	This rejection is in response to application filed on 09/30/2020.
	Claims 1-18 are cancelled.
	Claims 19-39 are new.
	Claims 19-39 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 24-27, 31-34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner et al. (US Pub. No. 20190125249 A1, hereinafter “Rattner”) in view of Kim et al. (US Pub. No. 20200065609 A1, hereinafter “Kim”).

Regarding claims 19, 26, and 33 
Rattner discloses a system for determining a skin tone of a user, the system comprising a server arrangement communicably coupled via a data communication network to a user device associated with the user, wherein the server arrangement is configured to (Rattner, Fig, 1, [0238]: device communicates with server via network for skin analysis; [0228]: skin analysis of skin color)
obtain an input image capturing at least a face of the user (Rattner,  [0123] obtaining a set of images of the user's face);
determine at least one second region of the input image that corresponds to a skin of the user, based on at least one of: an analysis of the input image, an input received from the user device that is indicative of the user's selection of the at least one second region of the input image (Rattner, [0219]: user camera being used by user;[0228]: skin analysis measurements of skin color; [0229]: processing of skin analysis measurements, such as by performing image processing on an image; [0350]: an input to take a picture (for example by a user pushing a button); [0453]: A user may select one or more skin characteristic measurements and once a user places skin analysis device at a first skin location);
normalize pixel values of pixels in the at least one second region or an entirety of the input image, based on a difference between the representative pixel value …and a reference pixel value; determine a representative pixel value of the skin from the normalized pixel values of the pixels in the at least one second region (Rattner, FIG, 12e, [0485]: image with sample locations of skin on user’s face; [0404]: images of parts of user’s face; [0405] Normalize the colors of the image of parts of user’s face using RGB values; [0370]:  each pixel has a pixel color, in RGB; [0409]: for each pixel compare its L value to the average L value for the image; [0410]: calculate the average L, average A and average B values for the remaining pixels (an average color); [0412] (B) Obtain the average of the 3 L*ab values to get one L*ab value, and convert this to RGB (the determined color); and
select, from amongst a palette of skin tones, a skin tone whose pixel value matches with the representative pixel value of the skin, wherein the selected skin tone is determined as the skin tone of the user (Rattner, FIG. 13b, [0508]: a measured skin color and one or more color options comprising the total color options for the particular color match, along with their color values. Recommended products that may be color matched skin care products like foundation, blush, and the like; [0416]: Calculate the color difference between the user's skin and each of the candidate hue matches using a color difference formula; [0417] (III) The lowest score from the color difference formula is the best matching color for ambient lighting that matches a sunny day where skin images may be normalized to this light). 
Rattner teaches images analysis and pixel values but does not explicitly teach:
analyze the input image to identify at least one first region of the input image that corresponds to a sclera of the user;
determine a representative pixel value of the sclera from pixel values of pixels in the at least one first region of the input image….the representative pixel value of the sclera; 
However, Kim teaches that it is known to include:
analyze the input image to identify at least one first region of the input image that corresponds to a sclera of the user (Kim, [0051]: detect eyes from captured image; [0052]: extract the area of the sclera from detected eyes);
determine a representative pixel value of the sclera from pixel values of pixels in the at least one first region of the input image….the representative pixel value of the sclera (Kim, [0069]: classify the pixels by brighter group and darker group by determining a critical value for illumination for dividing the sclera from skin pixels).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Rattner with Kim to include the aforementioned limitations since such a modification would be predictable. Specifically, Rattner would continue to teach image analysis of an image of a user’s face and pixel values except that now image analysis and pixels are based on a user’s sclera according to the teachings of Kim in order to extract the correct facial skin color from images using the sclera. This is a predictable result of the combination. (Kim, [0004-0005]).




Regarding claims 20, 27, and 34 
The combination of Rattner and Kim teaches the system according to claim 19, wherein the server arrangement is configured to select a cosmetic product based on the skin tone of the user; and recommend the selected cosmetic product to the user, via the user device (Rattner, [0230]: Skin analysis recommendations: using one or more results of one or more skin analyses, and characteristics of one or more skin care products, to recommend an appropriate skin care product for a user; [0231] Skin care products: cosmetics (such as foundation and blush); [0120] recommend one or more recommended products based on the product recommendation algorithm; [0121] provide the one or more recommended products to the user's electronic device; [0401]: Color matching; [0402] Color matching broadly consists of two steps—color determination (determining a color for a user have a particular user face color—“determined color”) and color matching (taking the determined color and matching it to an available shade of skin care product).


Regarding claims 24, 31, and 38 
The combination of Rattner and Kim teaches the system according to claim 19, wherein, when determining the at least one second region, the server arrangement is configured to: analyze the input image to identify a plurality of regions thereof that correspond to the skin of the user; and select, based on a predefined criterion, at least one of the plurality of regions for sampling the skin of the user, wherein the at least one of the plurality of regions is determined as the at least one second region (Rattner, [0219]: user camera being used by user;[0228]: skin analysis measurements of skin color; [0229]: processing of skin analysis measurements, such as by performing image processing on an image; [0350]: an input to take a picture (for example by a user pushing a button); [0453]: A user may select one or more skin characteristic measurements and once a user places skin analysis device at a first skin location; FIG, 12e, [0485]: image with sample locations of skin on user’s face; [0404]: images of parts of user’s face).


Regarding claims 25, 32, and 39 
The combination of Rattner and Kim teaches the system according to claim 24, wherein the at least one of the plurality of regions satisfies the predefined criterion when at least one of: a size of the at least one of the plurality of regions is greater than a predefined threshold size; the size of the at least one of the plurality of regions is greater than sizes of remaining of the plurality of regions; pixel values of pixels in the at least one of the plurality of regions have a uniformity with a predefined tolerance; the at least one of the plurality of regions corresponds to a predefined part of the face of the user  (Rattner, [0453]: A user may select one or more skin characteristic measurements and once a user places skin analysis device at a first skin location; FIG, 12e, [0485]: image with sample locations of skin on user’s face; [0404]: images of parts of user’s face (e.g. cheek; [0239]: measure skin samples; [0048] perform a set of skin care processing on the set of images to obtain a set of skin analysis measurements; [0345]:measurement is made of surface or area of skin).

Claim(s) 21-23, 28-30, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner and Kim as applied to claim 19 above, and further in view of Nguyen et al. (US Pub. No. 2020/0051298 A1, hereinafter “Nguyen”).

Regarding claims 21, 28, and 35 
The combination of Rattner and Kim teaches the system according to claim 20, wherein the server arrangement is configured to:
generate a normalized image from the normalized pixel values of the pixels in the entirety of the input image (Rattner, [0405]  Normalize the colors of image using color calibrator to perform a color correction transform to correct for any difference; [0417]: skin images may be normalized to light with best matching color for ambient lighting that matches a sunny day; FIG. 15, [0418] a user may be asked what lighting they intend to use the skin care product in which may allow app to assume characteristics of the applicable lighting)); 
The combination of Rattner and Kim does not explicitly teach:
apply an effect of the cosmetic product to at least one region of the normalized image that corresponds to the face of the user, to generate a first output image; and send the first output image to the user device for presentation to the user.
However, Nguyen teaches that it is known to include:
apply an effect of the cosmetic product to at least one region of the normalized image that corresponds to the face of the user, to generate a first output image; and send the first output image to the user device for presentation to the user (Nguyen, [0081]:  adjusting the luminance value of each pixel of an object to which a unique gloss component different for each lipstick selected by user is added; [0084]:  the normalized luminance value of a certain pixel constituting the image of the pattern portion of the deep wrinkle of the lip; FIG. 11A, [0087]: add a unique gloss component for each cosmetic item (for example, lipstick) selected by user to the object portion image of a virtual make-up (for example, a part of lip region image) to reproduce the texture corresponding to the cosmetic item virtually; FIG. 12, [0096]:  display a virtual make-up image obtained by applying the virtual make-up using items on the facial image; [0057]: Virtual make-up apparatus can provide an interactive operation environment using the GUI to the user).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Rattner and Kim with Nguyen to include the aforementioned limitations since such a modification would be predictable. Specifically, Rattner and Kim would continue to teach normalizing and analyzing an image except that now an effect of the cosmetic product is applied to the image according to the teachings of Nguyen in order to improve user’s convenience of virtually trying on cosmetic products with various textures. This is a predictable result of the combination. (Nguyen, [0002-0004]).


Regarding claims 22, 23, 29, 30, 36, 37 
The combination of Rattner and Kim teaches the system according to claim 20 as well, wherein the server arrangement is configured to: inverse normalize a pixel value of a color… based on the difference between the representative pixel value …and the reference pixel value;  (Rattner,[0067] inverting the image such that a line in the image is white; [0362] and [0365]: inversion to convert color from light to dark (e.g. black and white); FIG, 12e, [0485]: image with sample locations of skin on user’s face; [0404]: images of parts of user’s face; [0405] Normalize the colors of the image of parts of user’s face using RGB values; [0370]:  each pixel has a pixel color, in RGB; [0409]: for each pixel compare its L value to the average L value for the image; Kim, [0051-0052] and [0069]: sclera pixels).
The combination of Rattner and Kim does not explicitly teach:
inverse normalize a pixel value of a color of the cosmetic product to generate an inverse-normalized cosmetic product, (emphasis added) 
apply an effect of the inverse-normalized cosmetic product to at least one region of the input image that corresponds to the face of the user, to generate a second output image; and send the second output image to the user device for presentation to the user.
However, Nguyen teaches that it is known to include:
inverse normalize a pixel value of a color of the cosmetic product to generate an inverse-normalized cosmetic product (emphasis added), apply an effect of the inverse-normalized cosmetic product to at least one region of the input image that corresponds to the face of the user, to generate a second output image; and send the second output image to the user device for presentation to the user (Nguyen, FIG. 12,  [0094]: inverse-converts the processing intermediate color space of make-up layer image into a color space and outputs the conversion result; [0072]:  converts the color space of lipstick; [0084]:  the normalized luminance value of a certain pixel; [0096]: displays on display a virtual make-up image obtained by applying the virtual make-up using items on the facial image).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Santos et al. (US Pub. No. 2013/0169827 A1) related to virtual make-up faces to test cosmetic application to facial images as well as non-patent literature related to virtual makeup to manipulate makeup effects on input face images cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 5712726763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625